DETAILED ACTION

The applicant amended claims 1-3, 5, 6, 8-12, 14, and 15 in the amendment received on 12-01-2020.

Claims 1-16 are pending.

Allowable Subject Matter

Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 10 and 15 similarly define the distinct features, “receiving, by a first forwarding device of one or more forwarding devices on a first content delivery path, a first data packet from a server, wherein the first content delivery path is a packet transmission path between a first user device and the server, the first data packet comprises a caching gain, first content, and an identity of the first content, the caching gain is a maximum value of local caching gains of all the one or more forwarding devices on the first content delivery path; determining, by the first forwarding device, whether the caching gain in the first data packet matches a local caching gain corresponding to the identity of the first content, wherein the local caching gain is generated by calculation according to a first parameter and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. M./
Joel Mesa
Examiner, Art Unit 2447

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447